Citation Nr: 1738176	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United State Army from February 1996 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral foot, left knee, left eye and low back disorders.  The Veteran submitted a timely substantive appeal in April 2009 and the matters are now before the Board.

The Veteran initially requested a Board hearing on his VA Form 9.  VA notified the Veteran that he was scheduled for a hearing before a member of the Board in April 2014.  This notice was mailed to the addresses of record for the Veteran and was not returned as undeliverable by the postal service.  The Veteran failed to report for the scheduled hearing.  VA has received no communication, written or otherwise, from the Veteran or his representative regarding the hearing.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016). 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDING OF FACT

Bilateral foot, left knee, left eye, and low back conditions are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for a left knee condition not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left eye condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4.  The criteria for service connection for a low back disorder not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of a May 2007 letter to the Veteran, sent prior to the issuance of the rating decision on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment records (STRs) and personnel records.  Post-service VA and private treatment records have also been obtained, as well as Social Security Administration (SSA) records.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Arthritis is designated as a chronic disease for presumptive service connection purposes.  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition where the condition is simple (for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

Service connection for bilateral foot, left knee, left eye, and low back conditions

The Veteran contends that entitlement to service connection is warranted for his bilateral foot, left knee, left eye, and low back conditions.  Specifically, he alleges these conditions had their onset in service following a motor vehicle accident in December 1996.

After careful consideration of the evidence, the Board finds that the preponderance of the evidence is against the claims.  

As an initial matter, the Board finds that the current disability requirement has been met.  Private and VA treatment records contain diagnoses of bilateral plantar fasciitis and left foot tendonitis; left knee arthritis; left eye cataract, glaucoma, and blindness; and ankylosing spondylitis.  Additionally, STRs confirm the motor vehicle accident in December 1996.

However, there is insufficient evidence of nexus between the motor vehicle accident or any in-service event, injury or disease and the claimed conditions to warrant a grant of service connection.

Emergency room records from December 1996 reflect the Veteran's treatment following the accident.  These records contain his complaints of lacerations to the head, loss of consciousness, and cervical and lumbar spine pain.  Following a clean CT scan, the Veteran was discharged home with instructions to clean the wounds and apply Neosporin.  The only diagnosis indicated was scalp lacerations.

Service treatment records reveal no treatment for the claimed conditions following the accident.  A September 1997 report of medical examination found no defects; the Veteran's feet, lower extremities, eyes, and spine were deemed normal and he was assigned "1" ratings under the PULHES profile system.  An accompanying report of medical history completed by the Veteran denied eye trouble; swollen or painful joints; arthritis, rheumatism, and bursitis; trick or locked knees; foot trouble; recurrent back pain; and bone, joint, or other deformity.  The Veteran endorsed cramps in his legs and described wrist and ankle injuries, but reported good health overall.

The Veteran is competent to report factual matters of which he has first-hand knowledge, such as experiencing symptoms of the claimed conditions in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the Veteran's lay reports alleging a nexus between his in-service motor vehicle accident and his claims conditions to be of little probative value.  The question of causation of conditions such as arthritis or glaucoma involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.  

Furthermore, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness in weighing the credibility of evidence.  Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  

The Board has reviewed the medical history including STRs, VA and private treatment records, and statements from the Veteran.  STRs reveal no complaint or treatment related to the conditions on appeal, other than a single report of lumbar spine pain following the December 1996 accident.  Post-service treatment records first reflect complaint of eye pain and redness in March 2001, foot pain in July 2002, back pain in November 2005, and knee pain in May 2006.

Significantly, in July 2002, the Veteran informed the treating physician that his right foot pain started one week prior and attributed the pain to new work boots.  He denied any direct trauma to the foot.  He also denied knee pain at the time.  In November 2003, the Veteran described the duration of his foot pain as "on and off" over the previous year.  

In November 2005, during a review of his systems with a private physician, the Veteran denied eye problems; ear, nose, or throat problems; and musculoskeletal problems.  A November 2005 private treatment record contained x-ray findings including mild lumbar scoliosis.  

Private treatment records from May 2006 contained the Veteran's report that he was trying to lift heavy boxes at work, resulting in low back pain starting in November of the year prior.  The treatment provider diagnosed a low backache, by history, but noted that physical examination of the back revealed normal movements.

In February 2007, a treatment provider noted no chronic medical problems, other than a history of plantar fasciitis of the right foot and back pain.  The Veteran denied arthritis, gout, and joint pain or swelling.  Full range of motion in his extremities was noted.  In March 2007, the Veteran was diagnosed with glaucoma after a complaint of eye pain with light sensitivity.  He reported a similar incident approximately three years prior.  A May 2007 VA treatment note referenced a gradual loss of vision in the left eye for the last few years following trauma.  Imaging conducted in August 2007 revealed an unremarkable lumbar spine.

In his SSA forms, the Veteran reported that he stopped working in January 2006 after hurting his back.  In June 2008, a SSA outline of the Veteran's prior medical history indicated that his impairments first bothered him in 2005, but he did not receive medical treatment between November 2005 and February 2007 with the exception of an evaluation for SSA purposes in May 2006.

In an August 2008 examination for SSA purposes, the Veteran stated that he was unaware of any specific injuries to his knees.  He also stated that he was working as a roofer in 2006 and lifted something causing pain in his back ever since.  The resulting impressions from the disability examination included blindness in the left eye secondary to cataracts and glaucoma, scoliosis, low back pain, and unstable right knee.

In March 2011, the Veteran submitted a statement in which he alleged that he hurt his back, both feet, and left eye in a car accident in December 1997.  In February 2012, he submitted a Report of Accidental Injury in Support of Claim for Compensation or Pension.  He stated that in December 1996, he experienced a blowout on the front passenger tire, lost control of the vehicle, and received head and back injuries.  In March 2013, the Veteran submitted a further statement regarding the claims on appeal.  He stated that he started having problems in 1997 with his left knee, both feet, and his left eye.  

VA treatment notes from August 2015 contain the Veteran's report of his medical history.  He stated that he worked in construction and roofing until 2005, at which time he stopped due to physical problems.  He also stated he was involved in a bad accident while in the service in which he suffered injuries to his back and head.

In January 2016, VA treatment notes contain a diagnosis of acute exacerbation of chronic pain, rheumatoid arthritis, and ankylosing spondylitis.  VA treatment notes from April 2016 contain further insight in to the Veteran's history.  He again described the motor vehicle accident with resulting head and spine injuries.  He further stated that he experienced blurry vision since 2003 and started having bilateral foot pain one year prior.  

Because the Veteran's current statements regarding the onset of his symptoms and etiology of his claimed conditions, made in connection with his pending claim for VA benefits, are inconsistent with each other and with his treatment records compiled for the purposes of obtaining medical care, the Board finds that his lay statements on this issue are not credible.  Id.  Consequently, the Board assigns little probative value to these statements.

The Board also notes that there is no positive medical opinion that relates the claimed conditions to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in a veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise independent judgment to resolve medical questions).

The Veteran was afforded a VA examination in June 2016 in conjunction with his low back claim.  After review of the claims file and physical examination, the examiner noted that STRs were silent as to a diagnosis or treatment for back complaints and that the Veteran denied recurrent back pain upon examination in September 1997.  He opined that the Veteran's current back complaints were consistent with non-service connected ankylosing spondylitis and not related to military service.

The examiner provided an addendum opinion in July 2016 in which he documented review of specific records, including all STRs, treatment records from the University of South Alabama dated 12/27/1996, the Veteran's statement signed 3/25/2011, and VA Form 21-4176 Report of Accidental Injury.  Following thorough review and consideration of the evidence of record, the examiner confirmed his prior finding that the Veteran's ankylosing spondylitis diagnosed in 2009 was less than likely related to his military service, to include the symptoms related to the 1996 motor vehicle accident.

The Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the VA examiner's findings are supported by the lay and medical evidence of record.  The Board notes the Veteran's denial of recurrent back pain in service in September 1997, almost a year following the December 1996 motor vehicle accident.  Furthermore, the examining physician's determination at that time is significant.  The "1" ratings on the PUHLSE profile indicate that the Veteran had a high level of medical fitness in the areas of physical capacity and stamina, and functional use, strength, range of motion, and general efficiency of the lower back.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  This clinical finding of a normal spine post-accident, combined with the absence of complaint for many years post-service and the VA examiner's negative nexus opinion, weighs against the Veteran's claim of a nexus between the in-service complaint of lumbar pain and his current low back condition.

With respect to the claims of entitlement to service connection for bilateral foot, left knee, and left eye conditions,  the record evidence does not establish an in-service injury or incurrence of these conditions.  While the motor vehicle accident is confirmed by the STRs, there is no indication of any injury to his feet, knees, or eye as a result of this accident.  Notably, the record contains the Veteran's own statements indicating that his foot pain started in 2002 due to new work boots; his eye troubles started in approximately 2004 following trauma to the eye; and that he was unaware of any specific trauma to his knees.  Consequently, the record before the Board does not indicate that such conditions had a causal connection or were associated with the Veteran's active military service.

Finally, the Board notes that arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is no evidence or assertion that the Veteran developed arthritis during service or in the year after his separation from active duty, nor is there evidence in support of continuity of symptomatology.  Thus, application of the presumption related to chronic diseases is not warranted.  See 38 C.F.R. § 3.309(a).

Based upon the above, the Board concludes that evidence of record weighs against a finding of service connection for bilateral foot, left knee, left eye, and low back conditions.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left eye disorder is denied.

Entitlement to service connection for a low back disorder is denied.




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


